       Case 1:16-cv-00828-KMW Document 284 Filed 05/22/19 Page 1 of 6

                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              DOC #: - - - -----,-- ,__
---------------------------------------------------------------x           DATE FILED:         5/ a.~f
                                                                                                  (1
SECURITIES AND EXCHANGE
COMMISSION,
                                                                   No. 16 Civ. 828 (KMW)
                                   Plaintiff,
                                                                   ECF Case
                 v.

AMERICAN GROWTH FUNDING II, LLC,
PORTFOLIO ADVISORS ALLLIANCE, INC.,
RALPH C. JOHNSON,
HOW ARD J. ALLEN III,
and
KERRI L. WASSERMAN,

                                   Defendants.
---------------------------------------------------------------x

               FINAL JUDGMENT AS TO DEFENDANT RALPH C. JOHNSON

        The Securities and Exchange Commission having filed a Complaint and Defendant Ralph

C. Johnson having entered a general appearance ; consented to the Court' s jurisdiction over

Defendant and the subject matter of this action ; consented to entry of this Final Judgment

without admitting or denying the allegations of the Complaint (except as to jurisdiction and

except as otherwise provided herein in paragraph V); waived findings of fact and conclusions of

law; and waived any right to appeal from this Final Judgment; and the Court having entered a

Judgment on January 24, 2019 ("Partial Judgment") against Defendant imposing injunctive relief

and a civil penalty and leaving the issue of disgorgement and prejudgment interest to be

subsequently resolved ; the relief in the Partial Judgment is incorporated herein, and by consent

of the parties the issue of disgorgement and prejudgment interest is resolved and herby ordered

and incorporated in this Final Judgment against Defendant:
      Case 1:16-cv-00828-KMW Document 284 Filed 05/22/19 Page 2 of 6
       Case 1:16-cv-00828-KMW Document 283-1 Filed 05/21/19 Page 2 of 6



                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section l0(b) of the

Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule l0b-5

promulgated thereunder [17 C.F.R. § 240.l0b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a) .

                                                 II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the "Securities Act") [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any
       Case 1:16-cv-00828-KMW Document 284 Filed 05/22/19 Page 3 of 6
        Case 1:16-cv-00828-KMW Document 283-1 Filed 05/21/19                   Page 3 of 6




means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

        or

        ( c)    to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a) .

                                                III.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of $302,500, representing profits gained as a result of the conduct alleged in

the Complaint, together with prejudgment interest thereon in the amount of $61,169.85, for a

total of $363,669.85. Defendant shall satisfy this obligation by paying $363,669.85 to the

Securities and Exchange Commission within 60 days after entry of this Final Judgment.

        Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at
       Case 1:16-cv-00828-KMW Document 284 Filed 05/22/19 Page 4 of 6
       Case 1:16-cv-00828-KMW Document 283-1 Filed 05/21/19 Page 4 of 6




http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier's check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Ralph C. Johnson as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission's counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

       The Commission may enforce the Court's judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 60 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                 IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

civil penalty in the amount of $75,000 to the Securities and Exchange Commission pursuant to

Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange

Act [15 U.S.C. § 78u(d)(3)].
       Case 1:16-cv-00828-KMW Document 284 Filed 05/22/19 Page 5 of 6
       Case 1:16-cv-00828-KMW Document 283-1 Filed 05/21/19                     Page 5 of 6




       Defendant shall satisfy the obligation to pay a civil penalty ordered pursuant to this

paragraph by paying the amount ordered to the Securities and Exchange Commission within 60

days after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier's check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Ralph C. Johnson as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission's counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.

                                                 V.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes

of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the Complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this
      Case 1:16-cv-00828-KMW Document 284 Filed 05/22/19 Page 6 of 6
          Case 1:16-cv-00828-KMW Document 283-1 Filed 05/21/19 Page 6 of 6



Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(l9) ofthe Bankruptcy Code, 11 U .S.C. § 523(a)(19).




                                                  VI.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                 VII.

          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

Dated :




                                                        UNITED S T A T E S ~ E JUDGE

                                                                               P1~ty,'vf--
